Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00711-CR

                                Jose CASTELLANOS-AGUILERA,
                                           Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR10449
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           Pursuant to a plea-bargain agreement, Jose Castellanos-Aguilera pled nolo contendere to

murder and was sentenced to seventeen years in prison in accordance with the terms of his plea-

bargain agreement. On October 26, 2015, the trial court signed a certification of defendant’s right

to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX. R. APP. P. 25.2(a)(2). After Castellanos-Aguilera filed a notice of appeal, the trial court clerk

sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record,

which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).
                                                                                       04-15-00711-CR


       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave Castellanos-Aguilera

permission to appeal. See id. The trial court’s certification, therefore, appears to accurately reflect

that this is a plea-bargain case and that Castellanos-Aguilera does not have a right to appeal. We

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” Id. 25.2(d).

       We informed Castellanos-Aguilera that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that

Castellanos-Aguilera had the right to appeal was made part of the appellate record. See TEX. R.

APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

No such amended trial court certification has been filed. Furthermore, Castellanos-Aguilera’s

court-appointed appellate counsel has filed a written notice stating that he reviewed the clerk’s

record, found no right of appeal for Castellanos-Aguilera, and thus is compelled to concede that

this appeal must be dismissed.

       This appeal is dismissed pursuant to Rule 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-